Title: Mary Smith Cranch to Abigail Adams, 29 April 1798
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Quincy april 29th 1798
        
        I am doom’d my dear Sister to be the messenger of death to you. I believe for five weeks past my Letters have convey’d you an account of the death of Some Freind or acquaintence & almost all of them Suddenly taken away the death of Sucky warner whos remains I yesterday Saw depositted by the Side of our dear Parents & much belov’d aunt. there to remain till the last trumpet Shall bid them Spring to life was not so. for Several weeks She has had great

Sufferings which she bore with the utmost patience she may be truely Said to “Sing her self away to everlasting bliss.[”] while dying She Sung till She was quite Spent that Hymn of Docr. watts.
        
          There is a House not made with hands.
          Eternal & on high &c—
        
        & when She could Sing no longer She desir’d her aunt to repeat the rest. mrs Tufts is much affected but not So much as cousen Lucy. Sucky was so fond of her that She could Scarcly bear her out of her sight. & most faithfully nurs’d she was by her Cousen Lucy has been familliar with death for the year past the Scenes She was witness to in her uncles Family at Newburry were very distressing the poor Girl looks as if She had been sick herself. I was Shock’d to see how low Doctor Tufts himself was. he has had a turn of pain at his breast for five or Six days which with the death of Sucky & the care it devolv’d upon him has reduc’d him So low that he could hardly Speak. he has no appetite & has Sweat profusely. the pain has left him— I thought he did very wrong to go out but he would—
        I am griev’d for mr & mrs Smith. they have lost their little Mary. mrs Greenleaf calld upon mrs Smith yesterday morning as Soon as She return’d. She had spent the week with us She write me that mrs Smith appear’d really bow’d down with Such repeated Strokes of affliction mrs Greenleaf told he before that She Saw no one more distress’d by the death of Doctor Clark than mrs Smith she thought She would have been made Sick by it. She had but just return’d from the Funiral of her Father when mary was So Suddenly Snatch’d away. I have not been in Boston Since the day She was first taken ill in the winter but heard she was almost well. I thought I saw death in her face the day She was taken sick. I believe She has been in a consumtion. She was pined to Skin & bone I am told. I believe they had no Idea of her danger. Isaac is but just got to School again The loss of the kindl & friendly Soothings of Doctor clark makes the present trouble more grievous—
        what a world this is! full of publick & private troubles—but never I believe was there So Sudden & So universal a change in the publick mind as has been made in So Short a time as in the three weeks past— The Southern People Say the President has jocky’d the Jacobins the Northern, That he has out Manieuverd them & the Honest Tars that he has get to the winder’d of them. all agree that he has acted with conssumate wisdom.
        
        mr Norton has been writing Fast Sermons upon the Story of Senacarib & Hezekiah & he will have very fine discourses I think— do read the 2d of kings 18 & 19 chapters, 2d of chronicles, 32 chapter, & the 36th & 37 chap. of Isaiah, & see what a similarity there is between the History of Senacarib & the republick of France at the present day. mr Nortens Text is in the 2d of Kings 19th chap. 14th verse—“And Hezekiah received the Letter of the Hand of the Messengers & read it: & Hezekiah went up into the House of the Lord & spread it before the Lord—”
        The Ministers will in general be Zealous & we shall have excellent performences from mr Whitman I expect Something very good. I do not know any one who preaches more good sermons than he does he has given us two very excellent ones to day
        mrs Baxter came out all day for the first time She is feeble but much better than I ever expected to see her.— mr Soule is gone home. I never Saw any one mend So fast as he did after taking the calomel. I veryly believe he would have dy’d Soon if he had not sent for Doctor Tufts
        I am Sorry to hear mr Greenleaf has not obtaind his liberty as you Suppos’d he had. I inform’d his Family that he had. but they had heard he had not. Daniel & Thomas are coming with their Families to live in Quiny they have Let their houses in Boston
        my Love to cousin Louisa had better get the President to free her Letters to her Sister & let them go immediately to Atkinson She will get them Sooner by a week.
        If I could ever get a Pen mended as it Should be I would not send you Such bad writing— mrs Black has been with me this evening. She is very well we are going to make mrs Bois a visit tomorrow I have not been there for Several years— mr Black will be with you before this letter reaches you if he is well. I hope he will find the child alive & well. what would have been its fate if you had not been its protectors! mrs Black Says She Shall not feel easey till She gets it out of Philadelphia. they were very much greiv’d when they read your Letter to mrs B. not only for mr Blacks cruilty to the Baby but that he Should give you so much unnecessary trouble
        Doctor Tufts told me had receiv’d a Letter from you the last week in which was answer’d most of the questions he had propos’d to you. but that you had not Said whither you would like to have the Stairs to the office chamber out of doors So as to go in without entering the house or whether it would be best to take an entry &

Stairs from the present office— it will make the room a few feet Smaller—
        I think your Sons must be agreably Situated & I auger good from the mission to that court I hope you will have their private Letters Soon Mrs Smith & Cousens Charles Family are I hope well do when you write tell all of them that thier aunt continues to love them & wishes them every good
        good night my dear Sister tis after twelve. but I knew I Should not have time to write tomorrow & I could not bear to let a Week pass without asking you how you did & assuring you of the tender affection / of your Sister
        
          Mary Cranch
        
      